Acknowledgments
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the filing of the 6/28/2022.
3.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 6/28/2022 has been entered. 
Information Disclosure Statement
4.    The information disclosure statements (IDS) submitted on 6/28/2022 was filed after the mailing date of the Notice of Allowance on 12/22/2021. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. 
Allowance
5.	Claim(s) 1-6 and 9-20 are allowed.
Reasons for Allowance
6.	The Information Disclosure Statement submitted on 6/28/2022 have been considered by the Examiner and no new issues were raised. Therefore, it is believed that claim(s) 1-6 and 9-20 are still in condition for allowance.  
  7.	No reason for allowance is needed as the record is clear in light of Applicant’s Remarks filed on 11/30/2021.  See MPEP 1302.14(I).

8.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/29/2022